department of the treasury internal_revenue_service washington d c ‘jun set lep ra th steno government entities division u i l xxxxx xxxxx xxxxx legend taxpayer a xxxxx ira x xxxxx account y xxxxx financial_institution c xxxxx amount n xxxxx amount o xxxxx year xxxxx date xxxxx dear xxxxx this is in response to a letter dated date as supplemented by correspondence dated october november and date and january and date submitted on your behalf by your authorized page representative requesting a waiver of the 60-day rollover requirement contained in sec_408 of the internal_revenue_code code the following facts and representations are made under penalties of perjury in support of your ruling_request taxpayer a age represents that he received a distribution of amount n from ira x an individual_retirement_arrangement he maintained with financial_institution c taxpayer a asserts that his failure to accomplish a rollover of amount n the code was due to his mental condition which severely impaired his ability to manage his financial affairs taxpayer a further asserts that amount n has not been used for any other purpose into an ira within the 60-day period prescribed by sec_408 of ira x was spread among nine different investment funds each fund had an identifying title and fund number which distinguished one fund from the other taxpayer a received a separate written_statement for the transactions of each fund the statement for each fund identified the investment as an ira on behalf of taxpayer a each statement showed an account number common to all nine funds in addition to ira x taxpayer a maintained a non-ira account account y with financial_institution c on date taxpayer a gave financial_institution c instructions by telephone to withdraw the account balance amount n of eight of the nine funds held by ira x intending to transfer amount n into the ninth fund of ira x from which no withdrawal was made documentation shows that although ira x and account y did not have the same account number the ninth fund of ira x and account y had the same title and fund number due to his diminished capacity as a result of prescription medication he was taking taxpayer a became confused and the distribution was instead transferred into account y the non-ira money market account financial insititution c deducted percent federal tax withholding from the distribution resulting in amount o being deposited in account y while preparing taxpayer a’s tax_return for year taxpayer a’s accountant discovered that amount n had been withdrawn from ira x such discovery occurred after the 60-day period for rolling over amount n into another ira had expired - documentation including a letter from taxpayer a's treating physician states that taxpayer a suffered from diminished mental capacity at the time of the xxxxx page distribution of amount n from ira x and during the 60-day period following the distribution due to the side effects of medication prescribed to taxpayer a which severely impaired taxpayer a’s ability to manage his financial affairs based on the facts and representations presented in this letter you request that the service waive the 60-day rollover requirement with respect to the distribution of amount n from ira x sec_408 of the code provides that except as otherwise provided in sec_408 any amount_paid or distributed out of an ira shall be included in gross_income by the payee or distributee as the case may be in the manner provided under sec_72 of the code sec_408 of the code defines and provides the rules applicable to ira_rollovers sec_408 of the code provides that sec_408 does not apply to any amount_paid or distributed out of an ira to the individual for whose benefit the ira is maintained if-- i ii the entire amount received including money and any other_property is paid into an ira for the benefit of such individual not later than the day after the day on which the individual receives the payment or distribution or the entire amount received including money and any other_property is paid into an eligible_retirement_plan other than an ira for the benefit of such individual not later than the day after the date on which the payment or distribution is received except that the maximum amount which may be paid into such plan may not exceed the portion of the amount received which is includible in gross_income determined without regardto sec_408 sec_408 of the code provides that sec_408 does not apply to any amount described in sec_408 received by an individual from an ira if at any time during the 1-year period ending on the day of such receipt such individual received any other amount described in sec_408 from an ira which was not includible in gross_income because of the application of sec_408 of the code sec_408 of the code provides a similar 60-day rollover period for partial rollovers sec_408 of the code provides that the rollover provisions of sec_408 do not apply to any amount required to be distributed under sec_408 sec_408 of the code provides that the secretary may waive the day requirement under sec_408 and sec_408 where the failure to waive such requirement would be against equity or good conscience including casualty disaster or other events beyond the reasonable control of the individual subject_to such requirement only distributions that occurred after date are eligible for the waiver under sec_408 of the code revproc_2003_16 2003_4_irb_359 provides that in determining whether to grant a waiver of the 60-day rollover requirement pursuant to sec_408 the service will consider all relevant facts and circumstances including a rollover due to death disability hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of the amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred errors committed by a financial_institution inability to complete the information presented and documentation submitted by taxpayer a is consistent with his assertion that on date he intended to transfer amount n into the ninth fund of ira x therefore pursuant to sec_408 of the code the service hereby waives the 60-day rollover requirement with respect to the distribution of amount n from ira x taxpayer a is granted a period of days from the issuance of this ruling letter to contribute amount n into an ira provided all other requirements of sec_408 of the code except the day requirement are met with respect to such contribution amount will be considered a rollover_contribution within the meaning of sec_408 of the code this ruling does not authorize the rollover of amounts that are required to be distributed to taxpayer a by sec_401 of the code this ruling also does not authorize the rollover of interest or dividends earned on amount o while amount o was held in account y this ruling assumes that ira x satisfies the qualification requirements of sec_408 of the code at all times relevant to this transaction which may be applicable thereto no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations page this ruling is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent pursuant to a power_of_attorney on file with this office a copy of this letter ruing is being sent to your authorized representative if you wish to inquire about this ruling please contact xxxxx d xxxxx by telephone at -_-xxxxx please address all correspondence to se t ep ra t4 sincerely yours aroha - aw be laura b warshawsky manager employee_plans technical group enclosures copy of deleted ruling letter notice of intention to disclose cc xxxxx xxxxxk xxxxx
